DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 7 is objected to because of the following informalities:  a period should be inserted after “1.00 mm” line 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: line 7, the semicolon should be removed and replaced by a period.
Claim 10 is objected to because of the following informalities: a period should be inserted after “1.00 mm” line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: line 2, the semicolon should be removed and replaced by a period.
Claim 14 is objected to because of the following informalities: the acronym “ICIS” on line 3, is incorrect and should be changed to correctly reflect the term and acronym of intracytoplasmic sperm injection (ICSI).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0002583 A1-Hlinka et al. (hereafter Hlinka).
Claim 1: “A culture dish for protection to light, the culture dish comprises: a. a base;”:  Hlinka discloses the invention relates to a structure and a container for culturing cells. In particular, the invention relates to a structure and a container with multiple compartments each for culturing one or more cells (Para. [0001], lines 1-4).  Further, Hlinka discloses a culture dish container (container 800, Para. [0090], line 1, Fig. 8) comprising a base (base 803 of container 800, Para. [0090], line 1, Fig. 8).  Also, Hlinka discloses the container or stricture may be opaque (Para. [0065], lines 1-2).
“b. a wall connected to the outer rim of the base to form an enclosed base;:  Hlinka discloses the general shape of the container may be similar to that of a standard Petri dish, having a flat base and a cylindrical wall surrounding the base (Para. [0066], lines 4-6).  Further, Hlinka discloses a wall connected to the outer rim of the base to form an enclosed base illustrated in annotated Fig. 8 below.

    PNG
    media_image1.png
    591
    608
    media_image1.png
    Greyscale

“c. a lid connected to the wall for creating a dark environment inside of the enclosed base.”:  Hlinka discloses a lid (lid 1001, Para. [0092], lines 1-2, Fig. 10A) which is connected to the wall of container 800).

Claim 2: “where the base is circular.”:  Hlinka discloses the general shape of the container may be similar to that of a standard Petri dish, having a flat base and a cylindrical wall surrounding the base (Para. [0066], lines 4-6).  Further, Fig. 8 illustrates a circular base 803.

Claim 4: “where a plurality of micro-wells is attached to the base.”:  Hlinka discloses a plurality of micro-wells (processing wells 801, Para. [0086], line 3, Fig. 8) attached to the base (base 803) of container 800.

Claim 5: “where a plurality of interior walls is attached to the base.”:  Hlinka discloses a plurality of interior walls of the container 800 which are also attached to the base 803, illustrated below in annotated Fig. 8.

    PNG
    media_image2.png
    591
    608
    media_image2.png
    Greyscale


Claim 6: “where the lid is able to rotate on its axis, which is parallel to the axis of the base.”:  Hlinka discloses he general shape of the container may be similar to that of 

Claim 11: “where the colored red-light filter is applied to laboratory lamps and all instrument lighting;”:  Lindenberg discloses the culture containers and/or the culture rooms are composed of a material protecting the cells from light. If the material excludes light, the lid can be of a light-sensitive material to secure the possibility to use a microscope or camera to observe the cell. If the material do not excludes light, the culture containers can be protected from light by a residence chambers that excludes light, or the culture containers can be protected from the light of the incubator or from the light from the outside of the incubator by any hiding method (Para. [0326], lines 1-10).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0002583 A1-Hlinka et al. (hereafter Hlinka) as applied to claim 1 above, and further in view of US 2013/0273648 A1- Dörge et al. (hereafter Dörge).
claim 3, Hlinka teaches the invention discussed above in clam 1.  Further, Hlinka teaches a base of the container, where the base can be made of glass or plastic (Para. [0063], lines 1-3), also discussed above.  However, Hlinka does not explicitly teach the base is made of polystyrene.
For claim 3, Dörge teaches the invention relates to the field of containers for culturing and manipulating small specimens. [Para. 0001]. In particular, this invention relates to the field of containers for Assisted Reproductive Technology hereunder In-vitro fertilization (IVF, Para. [0002]). Additionally, Dörge teaches the container of the invention is formed of a polymer, in particular a thermoplastic compound such as polystyrene (Para. [0097], lines 1-3 and line 17), which reads on the instant claim limitation of the base is made of polystyrene.
The reference of Hlinka discloses the claimed invention of a culture dish comprising a base where the base can be made of glass or plastic, except for the base is made of polystyrene.  It would have been obvious to one having ordinary skill in the art to modify the base of Hlinka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art to modify the invention of Hlinka to include a base made of polystyrene as taught by Dörge, because Dörge teaches disposable sterile polymer containers such dishes and well plates are useful when manipulating smaller specimens in liquid media, e.g. during artificial reproductive technologies such as In-Vitro Fertilization (IVF) by the micro manipulation and culturing of spermatozoa, oocytes and embryos (Para. [0003], lines 1-6).
7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0002583 A1-Hlinka et al. (hereafter Hlinka) as applied to claim 1 above, and further in view of US 6,790,655 B2-Lyman et al. (hereafter Lyman).
Regarding claim 7, Hlinka teaches the invention discussed above in claim 1.  Further, Hlinka teaches a lid discussed above.  However, Hlinka does not teach where   the lid is made of aluminum foil with a thickness preferably ranging between 0.8 mm and 1.00 mm.  
For claim 7, Lyman teaches the invention relates to cell culture dishes (Col. 1, line 12) and Lyman teaches a film or splash guard 6, 6’ covers the entire open of a plate (Col. 3, line 57, Figs. 4-5); further, Lyman teaches the film or splash guard 6, 6’ can be made of a variety of materials (Col. 3, line 66-67) including a thin a thin metallic foil (e.g., aluminum, Col. 4, line 3), which reads on the instant claim limitation of where the lid is made of aluminum foil with a thickness preferably ranging between 0.8 mm and 1.00 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hlinka to include where the lid is made of aluminum foil with a thickness preferably ranging between 0.8 mm and 1.00 mm as taught by Lyman, because Lyman teaches the thickness of the film or splash guard 6, 6’ can be adjusted to the desired rigidity or flexibility (Col. 4, lines 7-9), thus, the thickness of the film or splash guard can range from 0.8 mm and 1.0 mm.  Further, Lyman teaches Liquid media loaded in a culture plate tend to splash or slosh about when the culture plate is moved or handled in normal use. A splash-guard retains fluid within the basin or container of the culture plate. Any liquid that splashes or slops up .



Claims 8, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281370 A1- Lindenberg, and further in view Li et al. (2014, hereafter Li).
Claim 8: “A method for providing cells and embryos protect from light, the method comprises: a. reducing room exposure to sunlight, where the cells and embryos are located; b. covering the room ceiling lighting with color filter-luminaires; c. shielding the transparent surfaces of the applied aspiration set and test tube from light; and e. incubate cells and embryos in a light-protected place;”:  Lindenberg discloses the present invention relates to in vitro co-culturing of oocytes and spermatozoa, in vitro fertilization (IVF), and in vitro culturing of fertilized gametes (Para. [0001], lines 1-3).  Further, Lindenberg discloses the invention further relates to in vitro maturation (IVM) of immature oocytes or spermatozoa, co-culturing the matured oocytes with sperm cells to fertilize the eggs (Para. [0001], lines 9-11).  Additionally, Lindenberg discloses the culture containers and/or the culture rooms are composed of a material protecting the cells from light. If the material excludes light, the lid can be of a light-sensitive material to secure the possibility to use a microscope or camera to observe the cell. If the material do not excludes light, the culture containers can be protected from light by a residence chambers that excludes light, or the culture containers can be protected from 

Regarding claim 8, Lindenberg teaches the invention relates to a structure and a container for culturing cells. In particular, the invention relates to a structure and a container with multiple compartments each for culturing one or more cells (Para. [0001], lines 1-4).  Further, Lindenberg discloses the present invention relates to in vitro co-culturing of oocytes and spermatozoa, in vitro fertilization (IVF), and in vitro culturing of fertilized gametes (Para. [0001], lines 1-3) and light protection via various hiding methods (Para. [0326], lines 8-10).  However, Lindenberg does not explicitly teach applying a colored red-light filter to the IVF workstation.
For claim 8, Li teaches an assay which assesses the irradiance effects and total energy dosage of red light on the development and quality of mammalian embryos used in embryonic development (Abstract and pg. 796, col. 1, lines 42-55), which reads on the instant claim limitation of applying a colored red-light filter to the IVF workstation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lindenberg to include applying a colored red-light filter to the IVF workstation as taught by Li, because Li teaches it is important to reduce the light exposure during in-vitro manipulations, either by reducing exposure time and irradiance or avoiding harmful wavelengths by the use of filters or LED’s with a more narrow spectral emission (pg. 800, col. 1, lines 17-21) and further, Li teaches light at longer wavelength carries lower energy and red light is recommended 

Claim 9: “further comprising attaching a lid to a culture dish for creating a dark environment, which is absent of light, inside of the culture dish.”:  Lindenberg discloses the culture containers and/or the culture rooms are composed of a material protecting the cells from light. If the material excludes light, the lid can be of a light-sensitive material (Para. [0326], lines 1-4).

Regarding claim 11, Lindenberg teaches the invention relates to a structure and a container for culturing cells. In particular, the invention relates to a structure and a container with multiple compartments each for culturing one or more cells (Para. [0001], lines 1-4).  Further, Lindenberg discloses the present invention relates to in vitro co-culturing of oocytes and spermatozoa, in vitro fertilization (IVF), and in vitro culturing of fertilized gametes (Para. [0001], lines 1-3) and light protection via various hiding methods (Para. [0326], lines 8-10).  However, Lindenberg does not explicitly teach a where the colored red-light filter is applied to laboratory lamps and all instrument lighting.
For claim 11, Li teaches an assay which assesses the irradiance effects and total energy dosage of red light on the development and quality of mammalian embryos used in embryonic development (Abstract and pg. 796, col. 1, lines 42-55), and Li teaches the red light is applied in the EmbryoScope time-lapse systems (pg. 800, col. 1, lines 22-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lindenberg to include applying a colored red-light filter to the IVF workstation as taught by Li, because Li teaches it is important to reduce the light exposure during in-vitro manipulations, either by reducing exposure time and irradiance or avoiding harmful wavelengths by the use of filters or LED’s with a more narrow spectral emission (pg. 800, col. 1, lines 17-21) and further, Li teaches light at longer wavelength carries lower energy and red light is recommended as a safe illumination source for embryo observation systems and is now routinely applied in time-lapse incubation systems (pg. 796, col. 1, lines 30-34).

Regarding claim 12, Lindenberg teaches the invention relates to a structure and a container for culturing cells. In particular, the invention relates to a structure and a container with multiple compartments each for culturing one or more cells (Para. [0001], lines 1-4).  Further, Lindenberg discloses the present invention relates to in vitro co-culturing of oocytes and spermatozoa, in vitro fertilization (IVF), and in vitro culturing of fertilized gametes (Para. [0001], lines 1-3) and light protection via various hiding methods (Para. [0326], lines 8-10).  However, Lindenberg does not explicitly teach where Lumar Decored SHRHPR red foil is the colored red-light filter.
For claim 12, Li teaches an assay which assesses the irradiance effects and total energy dosage of red light on the development and quality of mammalian embryos used in embryonic development (Abstract and pg. 796, col. 1, lines 42-55), which reads on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lindenberg to include where Lumar Decored SHRHPR red foil is the colored red-light filter as taught by Li, because Li teaches it is important to reduce the light exposure during in-vitro manipulations, either by reducing exposure time and irradiance or avoiding harmful wavelengths by the use of filters or LED’s with a more narrow spectral emission (pg. 800, col. 1, lines 17-21) and further, Li teaches light at longer wavelength carries lower energy and red light is recommended as a safe illumination source for embryo observation systems and is now routinely applied in time-lapse incubation systems (pg. 796, col. 1, lines 30-34).

Regarding claim 13, Lindenberg teaches the invention relates to a structure and a container for culturing cells. In particular, the invention relates to a structure and a container with multiple compartments each for culturing one or more cells (Para. [0001], lines 1-4).  Further, Lindenberg discloses the present invention relates to in vitro co-culturing of oocytes and spermatozoa, in vitro fertilization (IVF), and in vitro culturing of fertilized gametes (Para. [0001], lines 1-3) and light protection via various hiding methods (Para. [0326], lines 8-10).  However, Lindenberg does not explicitly teach using the color red-light filter to protect the cells and embryos in the IVF process.
For claim 13, Li teaches an assay which assesses the irradiance effects and total energy dosage of red light on the development and quality of mammalian embryos used in embryonic development (Abstract and pg. 796, col. 1, lines 42-55), which reads on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lindenberg to include using the color red-light filter to protect the cells and embryos in the IVF process as taught by Li, because Li teaches it is important to reduce the light exposure during in-vitro manipulations, either by reducing exposure time and irradiance or avoiding harmful wavelengths by the use of filters or LED’s with a more narrow spectral emission (pg. 800, col. 1, lines 17-21) and further, Li teaches light at longer wavelength carries lower energy and red light is recommended as a safe illumination source for embryo observation systems and is now routinely applied in time-lapse incubation systems (pg. 796, col. 1, lines 30-34).

Claim 14: “further comprising using the color red-light filter in combination with ultra-violet (UV) and infra-red (IR) shielding in the micromanipulation workstation in the ICIS process.”:  Lindenberg discloses the culture containers and/or the culture rooms are composed of a material protecting the cells from light. If the material excludes light, the lid can be of a light-sensitive material to secure the possibility to use a microscope or camera to observe the cell. If the material do not excludes light, the culture containers can be protected from light by a residence chambers that excludes light, or the culture containers can be protected from the light of the incubator or from the light from the outside of the incubator by any hiding method (Para. [0326], lines 1-10).  Additionally, Lindenberg discloses methods of intracytoplasmic sperm injection (ICSI, 

Claim 15: “where the UV and IR shielding is applied to microscopes.”:  Lindenberg discloses the culture containers and/or the culture rooms are composed of a material protecting the cells from light. If the material excludes light, the lid can be of a light-sensitive material to secure the possibility to use a microscope or camera to observe the cell. If the material do not excludes light, the culture containers can be protected from light by a residence chambers that excludes light, or the culture containers can be protected from the light of the incubator or from the light from the outside of the incubator by any hiding method (Para. [0326], lines 1-10).  Further, Lindenberg discloses the main chamber includes equipment for the cell culture handling e.g. containers with culture medium. The main chamber can also include further equipment for the cell culture handling e.g. microscope, ICSI apparatus (Para. [0284], lines 1-6).  Further, the system a working area is obtained within the main chamber, the working area comprises a place for culturing means containing the cultured cell .



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281370 A1- Lindenberg in view of Li et al. (2014, hereafter Li), as applied to claim 9 above, and further in view of US 6,790,655 B2-Lyman et al. (hereafter Lyman).
Regarding claim 10, modified Lindenberg teaches the invention discussed above in claim 9.  Further, modified Lindenburg teaches a lid discussed above.  However, modified Lindenberg does not explicitly teach where the lid is made of aluminum foil with a thickness preferably ranging between 0.8 mm and 1.00 mm.  
For claim 10, Lyman teaches the invention relates to cell culture dishes (Col. 1, line 12) and Lyman teaches a film or splash guard 6, 6’ covers the entire open of a plate (Col. 3, line 57, Figs. 4-5); further, Lyman teaches the film or splash guard 6, 6’ can be made of a variety of materials (Col. 3, line 66-67) including a thin a thin metallic foil (e.g., aluminum, Col. 4, line 3), which reads on the instant claim limitation of where the lid is made of aluminum foil with a thickness preferably ranging between 0.8 mm and 1.00 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Lindenberg to further include where the lid is made of aluminum foil with a thickness preferably ranging between 0.8 mm and 1.00 mm as taught by Lyman, because Lyman teaches the thickness of the film 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             

/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799